Citation Nr: 1412864	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back condition, to include as secondary to service-connected residuals of a right left fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing has been associated with the claims file.

In August 2010, the Board remanded the claim to obtain additional VA treatment records and so that the Veteran could be afforded a VA examination for his back.  The claim was again remanded in February 2011 because the remand directives were not completed.  In May 2013, the Board again remanded the claim because the Veteran was not afforded an adequate examination.

The Board is prepared to decide the Veteran's claim at this time, and has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's back condition is causally related to his service-connected residuals of a right left fracture.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back condition, to include as secondary to service-connected residuals of a right left fracture, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To this end, the Veteran has asserted that his back condition was the result of his service-connected right leg "giving out," which caused him to fall and injure his back.  During an April 2011 VA examination, the examiner stated that whether the Veteran's leg had caused his back problems would be resorting to speculation, although he also stated that a fractured fibula was not considered by any experience to affect the lower back.  In a later July 2013 VA examination and addendum opinion, the Veteran competently and credibly stated that he fell and injured his back in 2008 when his right leg gave out.  The examiner made a diagnosis of osteoporosis and a resolved compression fracture, as well as arthritis, and stated that she could not give an opinion without resorting to mere speculation whether the Veteran's back condition was related to his service-connected lower leg fracture.  The examiner noted that the Veteran's history of osteoporosis put him at greater risk of fractures, and also noted that there was no evidence in his claims file regarding his right leg giving out when he injured his back.  However, in an August 2007 letter, the Veteran's private primary physician reported that due to the Veteran's in-service leg fracture, he developed a gait abnormality, which led to chronic lumbar disk disease.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  As the evidence is in equipoise in this case, the benefit of the doubt rule will be applied and service connection for a back condition will be granted.


ORDER

Entitlement to service connection for a back condition, to include as secondary to service-connected residuals of a right left fracture, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


